MR. JUSTICE FRIEND delivered the opinion of the court: This case comes up for the second time on appeal. The facts are fully set forth in our opinion, filed October 24, 1961 and reported in 32 Ill App2d 430, 178 NE2d 136. Following reversal of the order dismissing Count 1, the case was tried and resulted in a finding that plaintiff incurred expenses of $1,528.90 for various items specified in the policy during 90 days of hospitalization attributable to his leg condition and the additional sum of $239.20 for similar charges during the ten days of hospitalization on account of his prostate condition. Judgment was thereupon entered for $1,604.14, from which defendant appeals.  Upon reconsideration of the provisions of the policy, we adopt the interpretation expressed in our former opinion. The trial court’s application of the proof adduced in the trial of the case to that interpretation was proper. The judgment of the Superior Court is therefore affirmed. Judgment affirmed. BRYANT, P. J., concurs. BURKE, J., dissenting: